

VISUAL NETWORK DESIGN, INC.
517 NW 8 Terrace
Cape Coral, FL 33993

 
SUBSCRIPTION AGREEMENT
 
Ladies and Gentlemen:
 
1.           Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Visual Network Design,
Inc., a Nevada corporation (the “Company”) the number of units (the “Units” or
the “PPO Units”) set forth on the signature page hereof at a purchase price of
$0.25 per Unit.  Each Unit consists of (i) one (1) share of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and (ii) a five (5) year
warrant (each, an “Investor Warrant” and collectively, the “Investor Warrants”)
to purchase one-half share of Common Stock at an exercise price of $0.625 per
full share (the “Investor Warrant Shares”).  The Units are being purchased in
connection with a reverse merger transaction (the “Merger”) among Visual Network
Design, Inc. (dba Rackwise), a Delaware corporation (“Rackwise”), the Company
and a wholly owned subsidiary of the Company, to be formed solely for the
purpose of the Merger (the “Acquisition Subsidiary”). In the Merger, the
Acquisition Subsidiary will be merged with and into Rackwise and Rackwise will
become a wholly owned subsidiary of the Company. The stockholders of Rackwise
will receive stock in the Company as consideration for their stock in
Rackwise.  The form of Investor Warrant is annexed hereto as Exhibit A. The
Investor Warrants will have “weighted average” anti-dilution protection subject
to customary exceptions, including but not limited to, issuances under the
Company’s Equity Incentive Plan.
 
2.           Offering.  This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription
Agreement, as amended or supplemented from time to time, including all
attachments, schedules and exhibits hereto, relating to the offering (the
“Offering”) by the Company of a minimum of twelve million (12,000,000) Units
($3,000,000) (the “Minimum Offering Amount”) and a maximum of twenty million
(20,000,000) Units ($5,000,000) (the Maximum Offering Amount”).  In the event
the Maximum Offering Amount is sold, the Placement Agent (as defined below) and
the Company shall have the right to place an additional four million (4,000,000)
Units ($1,000,000) to cover over-allotments provided Rackwise shall consent to
such increase. Gottbetter Capital Markets, LLC has been engaged as non-exclusive
placement agent in connection with the Offering (the “Placement Agent”).
 
Rackwise is presently engaged in a bridge financing (the “Rackwise Note
Offering”) involving the sale of Rackwise’s 10% Secured Convertible Promissory
Notes (the “Rackwise Notes”). The Rackwise Note Offering is schedule to close on
or before August 12, 2011. Following such closing and prior to any closing under
the Company’s Offering, the Rackwise Notes will be assumed by the Company. As of
the close of business on July 29, 2011 Rackwise had sold Rackwise Notes in the
aggregate principal amount of $1,825,000. In connection with the closing of the
Merger and at least the Minimum Offering, the assumed Rackwise Notes will be
converted, as to their outstanding principal amount and interest accrued
thereon, into PPO Units at a conversion price equal to the price at which the
PPO Units are being sold in the Offering. The conversion of the assumed Rackwise
Notes will count towards the achievement of the Minimum Offering Amount. In the
event, the aggregate amount of principal and accrued interest on the assumed
Rackwise Notes equals or exceeds $3,000,000, the Minimum Offering Amount will be
achieved and the Company will be able to hold a closing under the PPO, subject
to satisfaction of other closing conditions including the closing of the Merger,
without regard to the number of additional Units sold.
 
 
 

--------------------------------------------------------------------------------

 

3.           Payment.  The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “CSC Trust Company of
Delaware, Escrow Agent for Visual Network Design, Inc.” in the full amount of
the purchase price of the Units being subscribed for.  Wire transfer
instructions are set forth on page 15 hereof under the heading “To subscribe for
Units in the private offering of Visual Network Design, Inc.” Such funds will be
held for the Purchaser's benefit, and will be returned promptly, without
interest or offset if this Subscription Agreement is not accepted by the Company
and Rackwise, the Offering is terminated pursuant to its terms by the Company
prior to the First Closing (as defined in Section 4), or the entire Minimum
Offering Amount is not sold. Together with a check for, or wire transfer of, the
full purchase price, the Purchaser is delivering a completed and executed
Omnibus Signature Page to this Subscription Agreement and the Registration
Rights Agreement (the “Registration Rights Agreement”). The form of Registration
Rights Agreement is annexed hereto as Exhibit B.
 
4.           Deposit of Funds.  All payments made as provided in Section 3
hereof shall be deposited by the Company, Rackwise or the Placement Agent as
soon as practicable after receipt thereof with CSC Trust Company of Delaware
(the “Escrow Agent”), in a non-interest-bearing escrow account (the “Escrow
Account”) until the earliest to occur of (a) the closing of the sale of at least
the Minimum Offering Amount (the “First Closing”), (b) the rejection of such
subscription, and (c) the termination of the Offering by the Company, Rackwise
or the Placement Agent.  The Company and the Placement Agent may continue to
offer and sell the Units and conduct additional closings for the sale of
additional Units after the First Closing and until the termination of the
Offering. The First Closing must occur on or before August 12, 2011, which date
may be extended by mutual agreement of the Company, Rackwise and the Placement
Agent, without the consent of Purchasers in the Offering, for up to an
additional 30 days.
 
5.           Acceptance of Subscription.  The Purchaser understands and agrees
that the Company and Rackwise, in their sole and absolute discretion, reserve
the right to accept or reject this or any other subscription for Units, in whole
or in part, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this subscription.  The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Subscription Agreement.  If this subscription is rejected in whole, the
Offering of Units is terminated or the Minimum Offering Amount is not raised,
all funds received from the Purchaser will be returned without interest or
offset, and this Subscription Agreement shall thereafter be of no further force
or effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.

 
2

--------------------------------------------------------------------------------

 

6.           Merger.  The closing of the Merger and the Offering will occur
simultaneously with each being a closing condition of the other. In the Merger,
Acquisition Subsidiary will be merged with and into Rackwise, with Rackwise
remaining as the surviving entity after the Merger. In the Merger, the
stockholders of Rackwise will receive an aggregate of sixty million (60,000,000)
shares (the “Merger Shares”) and sixty million (60,000,000) common stock
purchase warrants (the “Merger Warrants”) of the Company, to purchase an
aggregate of thirty million (30,000,000) shares of the Company, each such Merger
Warrant being identical in all material respect to the Investor Warrants except
that the Merger Warrants will not contain registration rights and will only be
exercisable on a cashless basis in conjunction with a proposed redemption by the
Company. Stockholders of record of the Company as of the closing date of the
Merger shall be entitled to receive immediately 95% of the Merger Shares into
which their Rackwise shares are being converted pro rata in accordance with
their respective holdings of Rackwise shares immediately prior to the closing.
The remaining 5% of the Merger Shares (the “Indemnity Shares”) into which their
Rackwise Shares are being converted shall be deposited in escrow for two years
to satisfy post-closing claims for indemnification, if any, by the Company with
respect to the representations and warranties made by Rackwise in the Agreement
and Plan of Merger and Reorganization (the “Merger Agreement”). Any of the
Indemnity Shares remaining in escrow at the end of such two-year period shall be
distributed to the stockholders of Rackwise (as of the Merger closing date) on a
pro rata basis.  The Merger Agreement will also contain a provision providing
for a post-closing share adjustment as a means for which claims for indemnity
may be made by Rackwise.  Pursuant to such indemnification provision, up to
1,000,000 shares of Common Stock may be issued to the stockholders of Rackwise
(as of the Merger closing date), pro rata, during the two year period following
the Merger closing date for breaches of Merger Agreement representations and
warranties by the Company.
 
The Merger will include certain customary and other closing conditions including
the following: (i) consummation of all required definitive instruments and
agreements, including, but not limited to, the Merger Agreement in forms
acceptable to the Company and Rackwise; (ii) obtaining all necessary board,
shareholder and third party consents, including, but not limited to, consents to
the Company’s Equity Incentive Plan; (iii) the completion of the offer and sale
of at least the Minimum Offering Amount; (iv) no material indebtedness or
pending or threatened litigation against the Company as of closing date; and (v)
receipt by the Company of audited and unaudited financial statements of Rackwise
as may be required under applicable Securities and Exchange Commission (“SEC”)
regulations.
 
Prior to the Merger, the noteholders, warrantholders, optionholders and other
holders of securities of Rackwise shall convert or exercise their Rackwise
securities into common stock of Rackwise such that at the closing of the Merger,
Rackwise shall have no issued and outstanding securities other than shares of
Rackwise common stock.
 
Contemporaneous with the Merger, the Company will transfer all of its pre-Merger
operating assets and liabilities to a newly formed wholly owned subsidiary
(“Split-Off Subsidiary”).  Thereafter, the Company shall transfer all of the
outstanding shares of capital stock of Split-Off Subsidiary to its pre-Merger
insiders, in exchange for the surrender and cancellation of shares of the
Company’s Common Stock held by such persons (the “Split-Off”). In connection
with the Merger, the remaining pre-Merger shareholders of the Company shall
retain an aggregate of ten million eighteen (10,000,018) shares. An affiliate of
the Placement Agent is one of the pre-Merger shareholders of the Company that
will be retaining shares of the Company in the Merger.
 
The post-Merger capitalization of the Company for both a closing on the Minimum
Offering Amount and Maximum Offering Amount is set forth in Exhibit C hereto.

 
3

--------------------------------------------------------------------------------

 

At or prior to the closing date of the Merger, the Board of Directors of the
Company shall have adopted an Equity Incentive Plan (“EIP”), which will have
reserved for issuance up to nine million (9,000,000) shares of Common Stock for
the future issuance, at the discretion of the Board, of incentive awards to
officers, key employees, consultants and directors.
 
In conjunction with the Merger, the Company will enter into an investor
relations program (the “IR Program”) on terms to be determined by the Company’s
Board of Directors after the closing of the Merger. The Company may compensate
the investor relations firm or firms that it retains with both cash and warrants
as part of the IR Program.
 
Immediately following the Closing of the Merger, the Board of Directors of the
Company shall consist of at least five (5) members, at least three (3) of whom
shall be independent.  The Company’s current pre-Merger shareholders shall have
the right to appoint one (1) independent member of the Board of Directors,
provided such appointee is reasonably acceptable to the Rackwise appointed
directors. On the closing date of the Merger, all of the current officers and
directors of the Company shall resign and, simultaneously therewith, a new Board
of Directors shall be appointed including Robert B. Ney, an additional Rackwise
designee, the Company pre-Merger shareholder designee and two (2) independent
directors, and such officers shall be appointed as shall be determined by
Rackwise.
 
For a period of twenty-four months (24) following the closing of the Merger, the
Company shall not register, nor will it take any action to facilitate
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), the shares of the Common Stock of the Company issued pursuant to the
Merger to (i) persons serving as officers or directors of the Company following
the Merger; (ii) persons owning 10% or more of the Common Stock of the Company
following the Merger; and (iii) certain key employees of the Company. Persons
comprising (i), (ii), and (iii) above, are hereafter collectively referred to as
the “Restricted Holders”. The above restriction will not prohibit the Company
from registering on Form S-8, Common Stock issued under the Company’s EIP
(including Common Stock issued to Restricted Holders under the EIP) and, as and
to the extent permitted under the Securities Act, to register Common Stock on
other SEC forms on behalf of persons other than Restricted Holders.
 
Each Restricted Holder will enter into a Lock-Up Agreement with the Company for
a term of eighteen (18) months, whereby they will agree to certain restrictions
on the sale or disposition of all of the Common Stock of the Company acquired by
them in connection with the Merger, including any Common Stock acquired by them
upon exercise of Merger Warrants. In addition, each Restricted Holder will agree
that it will not, for a period of twenty-four (24) months following the Closing
Date, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)).
 
In connection with the Merger, the Company will use its commercially reasonable
best efforts to become eligible to participate in the Depository Trust Company
Fast Automated Securities Transfer Program.

 
4

--------------------------------------------------------------------------------

 

7.           Placement Agent.  The Placement Agent, a licensed broker-dealer,
has been engaged as the non-exclusive Placement Agent for the Offering on a best
efforts basis pursuant to the terms of a Placement Agency Agreement. The
Placement Agent together with other participating broker-dealers, including
sub-agents, if any, will be paid a cash commission equal to 10% of funds raised
in the Offering from investors introduced by them plus Broker’s Warrants to
purchase such number of shares of Common Stock equal to up to a maximum of 10%
of the number of shares of Common Stock contained in the Units sold through them
in the Offering, which warrants shall have a term of five (5) years and an
exercise price of $0.25 per share. No commission shall be paid with respect to
the conversion of the assumed Rackwise Notes, with respect to sales made to
investors introduced directly by Rackwise and affiliated persons, or with
respect to sales made to investors who were introduced to the Company by persons
other than the Placement Agent or its participating broker-dealers and
sub-agents.
 
The Placement Agent acted as a finder in connection with the Rackwise
Convertible Note Offering. In such capacity it earned a fee on a $25,000
Rackwise Note subscription consisting of $2,500 in cash and a warrant which
converts upon the closing of the Offering into a Broker’s Warrant to purchase up
to 10,000 shares of Common Stock.
 
8.           Representations and Warranties.  The Purchaser hereby acknowledges,
represents, warrants, and agrees as follows:
 
(a)           None of the Units, the shares of Common Stock underlying the
Units, the Investor Warrants, or the shares of Common Stock issuable upon
exercise of the Investor Warrants (the “Investor Warrant Shares”) offered
pursuant to this Subscription Agreement are registered under the Securities Act,
or any state securities laws.  The Purchaser understands that the offering and
sale of the Units is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) each as
promulgated by the SEC thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;
 
(b)           Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser's attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received this
Subscription Agreement and all other documents requested by the Purchaser, have
carefully reviewed them and understand the information contained therein;
 
(c)           Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the Common Stock, the Investor
Warrants or the Investor Warrant Shares, or passed upon or endorsed the merits
of the offering of Units;
 
(d)           All documents, records, and books pertaining to the investment in
the Units have been made available for inspection by such Purchaser and its
Advisers, if any;
 
(e)           The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company and
Rackwise, and all such questions have been answered to the full satisfaction of
the Purchaser and its Advisers, if any;
 
(f)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated herein;

 
5

--------------------------------------------------------------------------------

 

(g)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;
 
(h)           The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than commissions to be paid by the Company to the Placement Agent and
other participating broker-dealers, if any);
 
(i)           The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;
 
(j)           The Purchaser is not relying on the Company, Rackwise, the
Placement Agent or any of their respective employees or agents with respect to
the legal, tax, economic and related considerations of an investment in the
Units, and the Purchaser has relied on the advice of, or has consulted with,
only its own Advisers;
 
(k)           The Purchaser is acquiring the Units solely for such Purchaser's
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the shares of Common Stock, the Investor
Warrants or the Investor Warrant Shares, and the Purchaser has no plans to enter
into any such agreement or arrangement;
 
(l)           The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available (including, without limitation,
under Regulation S).  Legends to the following effect shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws:
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR
(III) UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE
THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION MUST BE SATISFACTORY TO THE COMPANY.

 
6

--------------------------------------------------------------------------------

 

Appropriate notations will be made in the Company's stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws.  Stop transfer instructions
will be placed with the transfer agent of the Units.  The Company has agreed
that purchasers of the Units will have, with respect to the shares of Common
Stock and the Investor Warrant Shares, the registration rights described in the
Registration Rights Agreement. Notwithstanding such registration rights, there
can be no assurance that there will be any market for resale of the Common Stock
or the Investor Warrant Shares, nor can there be any assurance that such
securities will be freely transferable at any time in the foreseeable
future.  In addition, the Investor Warrants issued to Purchasers purchasing
Units in this Offering in an offshore transaction outside the United States in
reliance on Regulation S will bear an additional restrictive legend to the
following effect:
 
THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
“U.S. PERSON” OR A PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE
UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR ANY OTHER EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.  “UNITED STATES” AND “U.S. PERSON”
ARE AS DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT. RELIANCE ON AN
EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH
AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE SATISFACTORY TO THE
COMPANY.
 
(m)           The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;
 
(n)           The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth in the “Risk Factors” annexed to this
Subscription Agreement as Exhibit D, and, in particular, acknowledges that
Rackwise has a limited operating history, has had operating losses since
inception, and is engaged in a highly competitive business;
 
(o)           The Purchaser either
 
 
i.
meets the requirements of at least one of the suitability standards for an
“accredited investor” as that term is defined in Regulation D and as set forth
on the Accredited Investor Certification contained herein; or

 
 
7

--------------------------------------------------------------------------------

 

 
ii.
is not a “U.S. Person” as defined in Regulation S; and specifically the
Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL this
section as indicated to confirm their careful review and understanding of this
Section 5(o)(ii))
Initial _______:

 
 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
 
C.
an estate of which any executor or administrator is a U.S. Person;

 
 
D.
a trust of which any trustee is a U.S. Person;

 
 
E.
an agency or branch of a foreign entity located in the United States;

 
 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; and

 
 
H.
a partnership or corporation: (A) organized or incorporated under the laws of
any foreign jurisdiction; and (B) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 
And, in addition:
 
 
I.
the Purchaser was not offered the Units in the United States;

 
 
J.
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 
 
K.
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 
 
8

--------------------------------------------------------------------------------

 

(p)           The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
 
(q)           The Purchaser and the Advisers, if any, have had the opportunity
to obtain any additional information, to the extent the Company and/or Rackwise
have such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
herein and all documents received or reviewed in connection with the purchase of
the Units and have had the opportunity to have representatives of the Company
and Rackwise provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company and Rackwise deemed relevant by
the Purchaser or the Advisers, including the Use of Proceeds, Rackwise Executive
Summary and the Rackwise financial information annexed hereto as Exhibits E, F
and G, respectively and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers;
 
(r)           Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company, Rackwise or the Placement Agent is complete
and accurate and may be relied upon by the Company, Rackwise and the Placement
Agent in determining the availability of an exemption from registration under
federal and state securities laws in connection with the offering of the Units.
The Purchaser further represents and warrants that it will notify and supply
corrective information to the Company, Rackwise and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the securities contained in the Units;
 
(s)           The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities.  The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories.  The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur.  The Purchaser's overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive.  The investment is a suitable one for the
Purchaser;

 
9

--------------------------------------------------------------------------------

 

(t)           The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;
 
(u)           The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in this Subscription Agreement were prepared
by Rackwise in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company or
Rackwise and should not be relied upon;
 
(v)           No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained herein;
 
(w)           Within five (5) days after receipt of a request from the Company,
Rackwise or the Placement Agent, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company, Rackwise or the Placement Agent is
subject;
 
(x)           The Purchaser's substantive relationship with the Placement Agent
or subagent through which the Purchaser is subscribing for Units predates the
Placement Agent's or such subagent's contact with the Purchaser regarding an
investment in the Units;
 
(y)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO
PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST
BE SATISFACTORY TO THE COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED,
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;
 
(z)           In making an investment decision investors must rely on their own
examination of the Company, Rackwise and the terms of the Offering, including
the merits and risks involved.  The Purchaser should be aware that it will be
required to bear the financial risks of this investment for an indefinite period
of time;

 
10

--------------------------------------------------------------------------------

 

(aa)           (For ERISA plans only)   The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
 
(bb)           The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(cc)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations.  The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
 
(dd)            To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.


 
11

--------------------------------------------------------------------------------

 
 
(ee)           If the Purchaser is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Purchaser receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Purchaser represents and warrants to the Company that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.
 
9.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, Rackwise, the Placement Agent, and their respective
officers, directors, employees, agents, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.
 
10.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
 

--------------------------------------------------------------------------------

 2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
12

--------------------------------------------------------------------------------

 

11.           Modification.  This Subscription Agreement shall not be modified
or waived except by an instrument in writing signed by the party against whom
any such modification or waiver is sought.
 
12.           Immaterial Modifications to the Registration Rights
Agreement.  The Company may, at any time prior to the First Closing, amend the
Registration Rights Agreement if necessary to clarify any provision therein,
without first providing notice or obtaining prior consent of the Purchaser, if,
and only if, such modification is not material in any respect.
 
13.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company or Rackwise, at 101 California Street,
Suite 2450, San Francisco, CA 94111 or (b) if to the Purchaser, at the address
set forth on the signature page hereof (or, in either case, to such other
address as the party shall have furnished in writing in accordance with the
provisions of this Section 13).  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party's address which shall be deemed given at
the time of receipt thereof.
 
14.           Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the shares of Common Stock or the
Investor Warrants shall be made only in accordance with all applicable laws.
 
15.           Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within said State.
 
16.           Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.
 
17.           Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
18.           Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company or
Rackwise, not otherwise properly in the public domain, was received in
confidence.  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or Rackwise or for the benefit of any other
person or persons, or misuse in any way, any confidential information of the
Company or Rackwise, including any scientific, technical, trade or business
secrets of the Company or Rackwise and any scientific, technical, trade or
business materials that are treated by the Company or Rackwise as confidential
or proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company or Rackwise and
confidential information obtained by or given to the Company or Rackwise about
or belonging to third parties.

 
13

--------------------------------------------------------------------------------

 

19.           Miscellaneous.
 
(a)           This Subscription Agreement, together with the attached Exhibits
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 
(b)           The representations and warranties of the Company and the
Purchaser made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the shares of Common Stock and Investor Warrants
contained in the Units.
 
(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.
 
(d)           This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.
 
(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.
 
(g)           The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.
 
20.           Omnibus Signature Page.  This Subscription Agreement is intended
to be read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the shares of Common Stock and
Investor Warrants to subscribers pursuant to this Subscription Agreement.
Accordingly, pursuant to the terms and conditions of this Subscription Agreement
and such related agreements it is hereby agreed that the execution by the
Purchaser of this Subscription Agreement, in the place set forth herein, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreements were separately signed.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
14

--------------------------------------------------------------------------------

 

To subscribe for Units in the private offering of Visual Network Design, Inc.:
 
1.
Date and Fill in the number of Units being purchased and Complete and Sign the
Omnibus Signature Page of the Subscription Agreement.

 
2.
Initial the Accredited Investor Certification page attached to this letter.

 
3.
Complete and return the Investor Profile.

 
4.
Complete and return the Anti-Money Laundering Information Form.

 
5.
Fax or email all forms and then send all signed original documents to:

 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Facsimile Number: 212.400.6901
Telephone Number: 212.400.6900
Attention:  Martin Pomerance
Email: MIP@gottbetter.com
 
6.
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of PPO Units you are offering to
purchase should be made payable to the order of “CSC Trust Company of Delaware,
as Escrow Agent for Visual Network Design, Inc.” and should be sent to CSC Trust
Company of Delaware, 2711 Centerville Road, One little Falls Centre, Wilmington,
DE 19808, Attention: Alan R. Halpern.

 
7.
If you are paying the  Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of PPO
Units you are offering to purchase according to the following instructions:

 
Bank Name:
 
PNC Bank
   
300 Delaware Avenue
   
Wilmington, DE 19899
ABA Routing Number:
 
031100089
Account Name:
 
“CSC Trust Company of Delaware
Account Number:
 
5605012373
Reference:
 
“FFC: Visual Network Design, Inc. Escrow;
   
79 - 1591 [insert Buyer’s name]
Escrow Agent Contact:
 
Alan R. Halpern

 
 
15

--------------------------------------------------------------------------------

 

ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
What is money laundering?
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
How big is the problem and why is it important?
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
 
What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.  As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 
16

--------------------------------------------------------------------------------

 


[ex10-3logo.jpg]


ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 
INVESTOR
NAME:                                                                                                                    
 
LEGAL ADDRESS:                                                                                                                                                                                                                                      
 
                                                                                                                                                       

SSN# or TAX ID#
OF
INVESTOR:                                                                                                                      
 
FOR INVESTORS WHO ARE INDIVIDUALS:
 
YEARLY
INCOME:                                                                                     
AGE:                   
 
NET WORTH (excluding value of primary residence):  
                                                     
 
OCCUPATION:                                                                                                                          
 
ADDRESS OF
EMPLOYER:                                                                                                    
 
                                                                                                                                                       
 
INVESTMENT
OBJECTIVE(S):                                                                                              
 
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
 
1.
Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 
Current Driver’s License
or
Valid Passport
or
Identity Card
(Circle one or more)

 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
Other ____________
(Circle one or more)

 
Signature:                                                                            
 
Print
Name:                                                                         
 
Title (if
applicable):                                                            
 
Date:                                                                                     
 
488 Madison Ave., 12th Fl., New York, NY 10022-5718
T 212.400.6990
F 212.400.6999

 
 
17

--------------------------------------------------------------------------------

 
 
VISUAL NETWORK DESIGN, INC.
OMNIBUS SIGNATURE PAGE TO THE
SUBSCRIPTION AGREEMENT
AND REGISTRATION RIGHTS AGREEMENT
 
Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of __________ Units at a price of $0.25 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement and the Registration Rights
Agreement.
 
Date (NOTE: To be completed by subscriber): __________________
 

--------------------------------------------------------------------------------

 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 
  
 
  
Print Name(s)
 
Social Security Number(s)
     
  
 
  
Signature(s) of Subscriber(s)
 
Signature
     
  
 
  
Date
 
Address

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

 
  
 
   
Name of Partnership, Corporation, Limited Liability Company or Trust
 
Federal Taxpayer Identification Number

 
By:
  
 
  
 
Name:
 
State of Organization
 
Title:
   

 
  
 
   
Date
 
Address

 
VISUAL NETWORK DESIGN, INC., a
 
GOTTBETTER CAPITAL MARKETS, LLC
Nevada corporation    

 
By:
  
 
By:
  
Authorized Officer
 
Authorized Officer

 
 
18

--------------------------------------------------------------------------------

 


VISUAL NETWORK DESIGN, INC.
ACCREDITED INVESTOR CERTIFICATION
 

       
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
         
Initial
 
 ________
 
I have a net worth (including homes, furnishings and automobiles, but excluding
for these purposes the value of my primary residence) in excess of $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse.
Initial
 
 ________
   
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
Initial
 
 ________ 
 
I am a director or executive officer of __________.
                 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
         
Initial
 
 ________
   
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial
 
 ________
   
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
Initial
 
 ________
   
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
Initial
 
 ________
   
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
Initial
 
 ________
   
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
Initial
 
 ________
   
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial
 
 ________
   
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial
 
 ________
   
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial
 
 ________
   
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
Initial
 
 ________
   
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial
 
 ________
   
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
 
19

--------------------------------------------------------------------------------

 

VISUAL NETWORK DESIGN, INC.
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information
 
Investor Name(s):
  
Individual executing Profile or Trustee:
  
Social Security Numbers / Federal I.D. Number:
   
Date of Birth:
 
  
 
Marital Status:
 
   
Joint Party Date of Birth:
 
  
 
Investment Experience (Years):
 
   
Annual Income:
 
  
 
Liquid Net Worth:
 
  
Net Worth (excluding value of primary residence):
  
Tax Bracket:
   
15% or below
25% - 27.5%  
Over 27.5%
   
Home Street Address:
  
Home City, State & Zip Code:
  
Home Phone:
  
Home Fax:
  
Home Email:
  
Employer:
  
Employer Street Address:
  
Employer City, State & Zip Code:
  
Bus. Phone:
  
Bus. Fax:
  
Bus. Email:
  
Type of Business:
  
(PLACEMENT AGENT) Account Executive / Outside Broker/Dealer:
 
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
  
 
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
   

 
Section B – Certificate Delivery Instructions

 
  
 
Please deliver certificate to the Employer Address listed in Section A.
  
 
Please deliver certificate to the Home Address listed in Section A.
   
 
Please deliver certificate to the following address:
  

 
Section C – Form of Payment – Check or Wire Transfer

 
   
 
Check payable to CSC Trust Company of Delaware , as Escrow Agent for Visual
Network Design, Inc.
   
 
Wire funds from my outside account according to the “How to subscribe for Units”
Page.
   
 
The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
 
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________

 
   
 
   
Investor Signature
 
Date

 
 
 

--------------------------------------------------------------------------------

 
ADDENDUM TO SUBSCRIPTION AGREEMENT AMONG
VISUAL NETWORK DESIGN, INC. (FORMERLY CAHABA PHARMACEUTICALS, INC.)
AND THE PURCHASERS SET FORTH ON THE SIGNATURE PAGES AFFIXED THERETO
 
Unless otherwise defined herein, capitalized terms used in this Addendum shall
have the meaning given to them in the Subscription Agreement.
 
WHEREAS, the Company and the Purchasers wish to modify certain of the terms of
the Subscription Agreement;
 
NOW, THEREFORE, in consideration of the respective covenants contained herein,
the parties hereto agree as follows:
 
1.           Section 2 of the Subscription Agreement (“Offering”) is hereby
amended to read as follows:
 
“2.           Offering. This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription
Agreement, as amended or supplemented from time to time, including all
attachments, schedules and exhibits hereto, relating to the offering (the
“Offering”) by the Company of a minimum of twelve million (12,000,000) Units
($3,000,000) (the “Minimum Offering Amount”) and a maximum of twenty million
(20,000,000) Units ($5,000,000) (the Maximum Offering Amount”). In the event the
Maximum Offering Amount is sold, the Placement Agent (as defined below) and the
Company shall have the right to place an additional four million (4,000,000)
Units ($1,000,000) to cover over-allotments provided Rackwise shall consent to
such increase. Gottbetter Capital Markets, LLC has been engaged as non-exclusive
placement agent in connection with the Offering (the “Placement Agent”).
 
Rackwise has been engaged in a bridge financing (the “Rackwise Note Offering”)
involving the sale of Rackwise’s 10% Secured Convertible Promissory Notes (the
“Rackwise Notes”). The Rackwise Note Offering closed as of August 12, 2011.
Prior to any closing under the Company’s Offering, the Rackwise Notes will be
assumed by the Company. As of the close of business on August 12, 2011, Rackwise
had sold Rackwise Notes in the aggregate principal amount of $2,275,000. In
connection with the closing of the Merger and at least the Minimum Offering, the
assumed Rackwise Notes will be converted, as to their outstanding principal
amount and interest accrued thereon, into PPO Units at a conversion price equal
to the price at which the PPO Units are being sold in the Offering. The
conversion of the assumed Rackwise Notes will count towards the achievement of
the Minimum Offering Amount.
 
After the closing of the Minimum Offering Amount, the Company may continue the
Offering up to the Maximum Offering Amount (and any over-allotments thereof) or,
at the discretion of the Board of the Directors of the Company, terminate the
Offering and conduct a new capital raising offering; provided, however, if the
Company shall at any time during the 90-day period following the First Closing
(as defined below) issues Additional Shares of Common Stock (as defined below)
for a consideration per share less than $0.25 (the “Reduced Price”), then the
Company shall issue to the Purchaser, concurrently with such issue and without
any additional consideration from the Purchaser, the number of additional shares
of Common Stock equal to the difference between (A) the purchase price of the
Units being subscribed for divided by the Reduced Price and (B) the number of
shares of Common Stock included in the Units being subscribed for.  No
fractional shares of Common Stock shall be issued upon application of this
formula.  The Company, in lieu of issuing any fractional shares, shall round
down or up to the nearest whole share.  For purposes of clarity, if an investor
subscribed to purchase 10 Units and the Company sold Additional Shares of Common
Stock within 90 days following the First Closing for $0.20 per share, the number
of additional shares of Common Stock due to such investor would be three shares
calculated as follows:  the purchase price of $2.50 divided by the Reduced Price
of $0.20 (which equals 12.5) less the Units being subscribed for (10), rounded
up to the nearest whole share.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Subscription Agreement, “Additional Shares of Common Stock”
shall mean all shares of Common Stock issued by the Company after the Initial
Closing Date (including without limitation any shares of Common Stock issuable
upon conversion or exchange of any convertible securities or upon exercise of
any option or warrant, on an as-converted basis), other than: (i) shares of
Common Stock issued or issuable upon conversion or exchange of any convertible
securities, including, but not limited to, the Rackwise Notes, or exercise of
any options or warrants outstanding on the Initial Closing Date; (ii) shares of
Common Stock issued or issuable by reason of a dividend, stock split, split-up
or other distribution on shares of Common Stock; (iii) shares of Common Stock
(or options with respect thereto) issued or issuable to employees or directors
of, or consultants to, the Company or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board of Directors of the
Company, including but not limited to, the Equity Incentive Plan; (iv) any
securities issued or issuable by the Company pursuant to (A) the Company’s
Subscription Agreements, (B) the reverse triangular merger of Visual Network
Design, Inc. with a wholly owned subsidiary of the Company as contemplated in
this Agreement or (C) any IR Program as contemplated in this Agreement; (v)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of disinterested directors of the Company, provided that any such
issuance shall only be to a person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; and (vi) securities issued to
financial institutions, institutional investors or lessors in connection with
credit arrangements, equipment financings or similar transactions approved by a
majority of disinterested directors of the Company.”
 
2.           Section 4 of the Subscription Agreement (“Deposit of Funds”) is
hereby amended to read as follows:
 
“4.           Deposit of Funds. All payments made as provided in Section 3
hereof shall be deposited by the Company, Rackwise or the Placement Agent as
soon as practicable after receipt thereof with CSC Trust Company of Delaware
(the “Escrow Agent”), in a non-interest-bearing escrow account (the “Escrow
Account”) until the earliest to occur of (a) the closing of the sale of at least
the Minimum Offering Amount (the “First Closing”), (b) the rejection of such
subscription, and (c) the termination of the Offering by the Company, Rackwise
or the Placement Agent. The Company and the Placement Agent may continue to
offer and sell the Units and conduct additional closings for the sale of
additional Units after the First Closing and until the termination of the
Offering. The First Closing shall occur on or before September 23, 2011 and
shall terminate on October 24, 2011.”
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The sixth and seventh paragraphs of Section 6 of the Subscription
Agreement (“Merger”) is hereby amended to read as follows:
 
“At or prior to the closing date of the Merger, the Board of Directors of the
Company shall have adopted an Equity Incentive Plan (“EIP”), which will have
reserved for issuance up to thirteen million five hundred thousand (13,500,000)
shares of Common Stock for the future issuance, at the discretion of the Board,
of incentive awards to officers, key employees, consultants and directors.
 
In conjunction with the Merger, the Company will enter into an investor
relations program (the “IR Program”) on terms to be determined by the Company’s
Board of Directors after the closing of the Merger. The Company may compensate
the investor relations firm or firms that it retains with cash, shares and/or
warrants as part of the IR Program.”
 
4.           A new paragraph (ff) is hereby added to Section 8 of the
Subscription Agreement (“Representations and Warranties”) to read as follows:
 
“(ff)           The Purchaser acknowledges that Navesink Capital Advisors
(“Navesink”) is not a broker dealer.  The information provided herein may be
displayed and printed for your use only.  The information is not intended to
provide tax, legal or investment advice.  The securities described herein may
not be eligible for sale in all jurisdictions or to all categories of
investors.  Navesink, its affiliates, and any officer, director or stockholder,
client or any member of their families may from time to time purchase or sell or
have a position in any securities discussed herein.  There may be instances when
fundamental, technical and quantitative opinions contained herein, if expressed,
may not be in concert.  Navesink, or one of its affiliates, may from time to
time perform investment banking or other services for the company mentioned
herein.  Navesink, and/or its directors, officers, and employees or clients may
serve as a director of the company mentioned herein.  Navesink accepts no
liability for any loss or damage of any kind whatsoever arising out of the use
of the information contained herein.  You may not reproduce, retransmit,
distribute, sell, publish, broadcast or circulate the information to anyone,
without the express written consent of Navesink.”
 
5.           Exhibit C to the Subscription Agreement is replaced in its entirety
and revised as indicated on Exhibit C hereto to provide the post-Merger
capitalization of the Company for both a closing on the Minimum Offering Amount
and the Maximum Offering Amount.
 
6.           Exhibit D to the Subscription Agreement is replaced in its entirety
and revised as indicated on Exhibit D hereto to update the “Risk Factors”
involved in investing in the Units.
 
7.           Exhibit E to the Subscription Agreement is replaced in its entirety
and revised as indicated on Exhibit E hereto to revise the Company’s intended
use of the net proceeds of the Offering, after deducting Offering expenses.
 
8.           The “SUMMARY FINANCIAL INFORMATION” section of Exhibit F to the
Subscription Agreement is replaced in its entirety and revised as indicated on
Exhibit F hereto to provide historical income statements of Rackwise for the
fiscal years ended December 31, 2009 and 2010 and to remove the previously
provided financial projections for 2011, 2012 and 2013.
 
 
 

--------------------------------------------------------------------------------

 

9.           Exhibit G to the Subscription Agreement is replaced in its entirety
and revised as indicated on Exhibit G hereto to provide the historical financial
data of Rackwise as of June 30, 2011 and for the six months ended June 30, 2011.
 
10.           All of the other terms of the Subscription Agreement remain as is.
 
11.           This Addendum may be executed by facsimile in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.
  
IN WITNESS WHEREOF, this Addendum has been executed by the parties thereto on
September __, 2011:
 
VISUAL NETWORK DESIGN, INC.
   
By:
  
Name:
Title:
 
PURCHASER
 
  
Name:

 
 
 

--------------------------------------------------------------------------------

 


Exhibit C


CAPITALIZATION TABLE


Minimum PPO
                                 
Actual
   
Fully Diluted
      
Shares
   
%
Ownership
   
Shares
   
%
Ownership
 
Rackwise Shares
    60,000,000       73.2 %     60,000,000       44.5 %
Rackwise Warrants
                    30,000,000       22.3 %
PPO Shares
    12,000,000       14.6 %     12,000,000       8.9 %
PPO Warrants
                    6,000,000       4.5 %
Pubco
    10,000,018       12.2 %     10,000,018       7.4 %
Brokers’ Warrants
                    1,200,000       0.9 %
IR Shares &Warrants
                    2,000,000       1.5 %
EIP
                      13,500,000       10.0 %
Total
    82,000,018       100.0 %     134,700,018       100.0 %



Maximum PPO
                                 
Actual
   
Fully Diluted
      
Shares
   
%
Ownership
   
Shares
   
%
Ownership
 
Rackwise Shares
    60,000,000       66.7 %     60,000,000       40.7 %
Rackwise Warrants
                    30,000,000       20.3 %
PPO Shares
    20,000,000       22.2 %     20,000,000       13.6 %
PPO Warrants
                    10,000,000       6.8 %
Pubco
    10,000,018       11.1 %     10,000,018       6.8 %
Brokers’ Warrants
                    2,000,000       1.4 %
IR Shares & Warrants
                    2,000,000       1.4 %
EIP
                      13,500,000       9.2 %
Total
    90,000,018       100.0 %     143,000,018       100.0 %

 
 
 

--------------------------------------------------------------------------------

 


Exhibit D


RISK FACTORS


You should carefully consider the risks factors below before making an
investment decision with respect to the Offering. The purchase of our securities
is only suitable for persons or entities that can afford the risk of the loss of
their entire investment. The risks and uncertainties described below are not the
only ones that we face. Undefined capitalized terms used herein shall have the
meaning set forth in the Subscription Agreement.
 
Risks Related to Rackwise
 
Rackwise has a history of losses and it may not achieve or maintain
profitability.
 
Rackwise has a history of losses and has not yet achieved profitability.
Rackwise had net losses of $1,843,000 for the fiscal year ended December 31,
2010 and $2,165,537 for the six months ended June 30, 2011. As of December 31,
2010, Rackwise’s cumulative loss from inception was $27,085,003.  Rackwise
expects operating expenses to increase in the future due to the expected
development activities and marketing expenses incurred to increase brand
awareness in the data center management software marketplace, increased
operations costs and general and administrative costs associated with
implementing its business plan.  Although Rackwise expects to achieve
profitability in 2012, such expectation is based on assumptions that are subject
to economic and competitive uncertainties that are largely outside of Rackwise’s
control.  As a result, there can be no assurances that Rackwise will achieve or
maintain profitability.
 
Rackwise has limited sales and competes in rapidly evolving markets, which makes
its future operating results difficult to predict.
 
Although Rackwise was incorporated in January 2003, it has limited sales in an
industry characterized by rapid technological innovation, changing customer
needs, evolving industry standards and frequent introductions of new products
and services.  These factors make it difficult to predict its post-Merger
operating results, which may impair our ability to manage its business and our
investors’ ability to assess our prospects.
 
Rackwise’s financial results will suffer if the market for IT infrastructure,
data center monitoring and management software, data center energy cost
efficiency products and solutions, and green data centers does not continue to
grow.
 
Rackwise’s solutions and products are designed to address the growing markets
for (i) IT infrastructure, (ii) data center monitoring and management, (iii)
data center energy cost efficiency and (iv) green data centers. These markets
are still emerging. A reduction in the demand for data center monitoring and
management solutions and products, energy cost efficiency and green data centers
could be caused by, among other things, lack of customer acceptance, weakening
economic conditions, competing technologies and services or decreases in
corporate spending.  Our future financial results would suffer if the market for
Rackwise’s data center monitoring and management, data center energy cost
efficiency or green data center solutions or products, does not continue to
grow.

 
 

--------------------------------------------------------------------------------

 

If we are unable to manage our post-Merger growth effectively, our revenues and
profits could be adversely affected.
 
Rackwise anticipates that a significant expansion of its operations and addition
of new personnel is required in all areas of its operations in order to
implement the post-Merger business plan.  Our future operating results depend to
a large extent on our ability to manage this expansion and growth
successfully.  For us to continue to manage our growth, we must put in place
legal and accounting systems, retain a permanent Chief Financial Officer, and
implement human resource management and other tools.  We have taken preliminary
steps to put this structure in place.  However, there is no assurance that we
will be able to successfully manage this anticipated rapid growth.  A failure to
manage our growth effectively could materially and adversely affect our ability
to market and sell the Rackwise solutions and products.
 
Rackwise’s current Chief Financial Officer is serving on an interim basis
only.  We have not yet retained a permanent Chief Financial Officer.  As a
result, investors will need to make an investment decision without knowing the
background and experience of the person who will be employed as Chief Financial
Officer on a permanent basis.
 
A company’s chief financial officer plays a critical role in the integrity of
its financial and accounting systems.  Rackwise’s current Chief Financial
Officer is serving on an interim basis only.  Following the consummation of the
Merger, we will seek to retain a permanent Chief Financial Officer.  There can
be no assurances that investors will be satisfied with the background and
experience of the person we ultimately select to serve as our Chief Financial
Officer.  Investors will have to make an investment decision without knowing the
identity of this person.  If the person we select to serve as Chief Financial
Officer is not of a high caliber or is not able to perform his or her duties
well, we could be adversely affected.
 
The rates Rackwise charges for its products may decline over time, which would
reduce Rackwise’s revenues and adversely affect its profitability.
 
As Rackwise’s business model continues to gain acceptance and attracts the
attention of competitors, Rackwise may experience pressure to decrease the fees
for its products, which could affect its revenues and gross margin.  If Rackwise
is unable to sell its products at acceptable prices, or if it fails to offer
additional products with sufficient profit margins, Rackwise’s revenue growth
will slow and its business and financial results will suffer.
 
Rackwise’s future success depends on the continued services of Messrs. Robert B.
Ney, Michael Peth and Doug MacRae.
 
Our future success depends on the continued services of Rackwise’s Chief
Executive Officer and President, Robert B. Ney, Chief Operating Officer, Michael
Peth, and Chief Technology Officer and Vice President of Product Development,
Doug MacRae, each of whom will hold identical positions with us following the
Merger. The Company has entered into an employment agreement with each of
Messrs. Ney, Peth and MacRae; however, each may resign at any time in his sole
discretion.  The loss of services of any of these individuals could impair our
ability to complete the national and global rollout of Rackwise’s products and
services properly and could have a material adverse effect on our business,
financial condition and results of operations. Rackwise does not currently
maintain key man life insurance with respect to Messrs. Ney, Peth or MacRae.
 The Company is currently completing the process of obtaining key man life and
disability insurance with respect to these and certain other key personnel
following the closing of the Merger.
 
Rackwise may be subject to intense competition and may not be able to compete
successfully against larger and more established business.
 
Several established companies are currently offering or looking to offer
solutions and products, including products relating to the development of green
data centers, that compete with Rackwise’s data center monitoring and management
software and other products.  There can be no assurance that competitors with
substantially greater financial, technical, managerial, marketing and other
resources and experience than us will not compete more effectively than us.

 
 

--------------------------------------------------------------------------------

 

The technology of computer equipment will continue to become more intelligent
and more efficient in the future, which will impact Rackwise’s ability to
provide the same level of return on investment for clients. A decrease in the
client’s return on investment could have an adverse effect on Rackwise’s
revenues.
 
One of the driving demands for Rackwise’s products and services is the ability
of such products and services to demonstrate a large return on investment for
customers purchasing such products and services. As more efficient computer
servers and devices become available, the amount of savings a customer will
achieve by using Rackwise’s products and services will start to diminish, which
could hinder Rackwise’s ability to increase its rates for its products and
services.
 
Rackwise’s ability to compete successfully will depend, in part, on its ability
to protect its intellectual property rights. Litigation required to enforce
these rights can be costly, and there is no assurance that courts will enforce
Rackwise’s intellectual property rights.
 
The Rackwise software and most of the underlying technology is proprietary.
Rackwise protects its proprietary rights through a combination of
confidentiality agreements and procedures and through trademark and trade secret
laws. Policing unauthorized use of intellectual property, however, is difficult,
especially in foreign countries. Litigation may be necessary in the future to
enforce Rackwise’s intellectual property rights, to protect trade secrets, to
determine the validity and scope of the proprietary rights of others, or to
defend against claims of infringement or invalidity. Litigation could result in
substantial costs and diversion of resources and could harm our business,
operating results and financial condition regardless of the outcome of the
litigation. In addition, there can be no assurance that the courts will enforce
the contractual arrangements that Rackwise has entered into to protect its
intellectual property rights. Rackwise’s operating results could be harmed by
the failure to protect such intellectual property.
 
The enforcement of tax liens against Rackwise could have a material adverse
effect on our post-Merger financial prospects.
 
Rackwise has unpaid payroll taxes relating to the third and fourth quarters of
2010 and the first quarter of 2011 in the aggregate amount of $420,000. Rackwise
has applied for, and the Internal Revenue Service (“IRS”) is currently
formulating, an installment agreement request so that the unpaid payroll taxes
can be paid over a five year period in sixty-equal installments of $7,500.
Rackwise will also be requesting an installment agreement with the tax
authorities of each of California, Nevada and North Carolina in which Rackwise
has unpaid payroll taxes in the aggregate amount of $52,000.  In April 2011, the
IRS placed a Federal tax lien of approximately $179,000 against Rackwise in
connection with the unpaid payroll taxes relating to the third quarter of 2010,
and may place additional Federal tax liens with respect to payroll tax
liabilities relating to the fourth quarter of 2010 and the first quarter of
2011.  Also, state authorities in the states identified above may place tax
liens against Rackwise in connection with the unpaid payroll taxes in such
states.  If we are unable to negotiate a payment plan or a reduction in the
amount of any tax obligation, the IRS or state authorities, as applicable, could
enforce their liens by levying against our bank accounts, accounts receivables
and other assets.  A levy against or foreclosure on the Rackwise assets could
have a material adverse effect on our post-Merger financial prospects.

 
 

--------------------------------------------------------------------------------

 

The historical financial data included in Exhibit G to the Subscription
Agreement has not been audited.  An audit of Rackwise’s financial statements
will expand the financial statements by including footnotes and could uncover
errors or discrepancies which may result in material changes to the results of
operations previously reported.
 
The financial data included in Exhibit G to the Subscription Agreement has not
been audited.  An audit of the Rackwise financial statements could uncover
errors or discrepancies in the financial data provided in Exhibit G.  Such
errors and discrepancies could result in material changes to the results of
operations previously reported. In addition, audited financial statements
include footnotes, which contain important information regarding a company’s
financial condition and result of operations.  Prospective investors have not
received the benefit of such disclosure.  Rackwise is currently undergoing an
audit but such audit has not yet been completed.  The audited financial
statements will include footnotes and could differ in other respects from the
financial data included in Exhibit G and such differences could be material and
adverse.
 
Risks Related to this Offering and the Merger
 
If we do not raise the Maximum Offering Amount, we will need to raise additional
capital in the near future to continue operations and will not be able to fully
implement our business plan.  In addition, even if the Maximum Offering Amount
is raised, we may need future additional financing from other sources and any
limitation on the ability to obtain such additional financing could have a
material adverse effect on expanding our business.
 
In order to implement Rackwise’s post-Merger business plan, we will need to
raise the Maximum Offering Amount.  If we raise less than the Maximum Offering
Amount, our ability to expand Rackwise’s sales team as needed to expand to other
regions and our ability to hire the necessary people to deliver our services
will be limited.  In addition, if we raise only the Minimum Offering Amount, we
will likely need to raise additional capital in the near term to continue
operations.  In addition, although management believes that the Maximum Offering
Amount will be sufficient to meet our objectives, there can be no assurance that
we will not require additional capital.  This could result in dilution to the
stockholders of the Company.  In addition, there is no assurance that we will be
able to obtain additional capital if we need it, or that if available, it will
be available to us on favorable or reasonable terms. Any limitation on our
ability to obtain additional capital could have a material adverse effect on our
business, financial condition and results of operations.
 
Because the Merger will be a reverse merger, we may not be able to attract the
attention of major brokerage firms, which may limit the liquidity of our Common
Stock and may make it more difficult for us to raise additional capital in the
future.
 
Additional risks may exist because the Merger will be a “reverse merger.”
Certain SEC rules are more restrictive when applied to reverse merger companies,
such as the ability of stockholders to resell their shares of Common Stock
pursuant to Rule 144. In addition, securities analysts of major brokerage firms
may not provide coverage of our Common Stock following the Merger because there
may be little incentive for brokerage firms to recommend the purchase of our
Common Stock. As a result, our Common Stock may have limited liquidity and
investors may have difficulty selling it.  In addition, we cannot assure you
that brokerage firms will want to conduct any secondary offerings on our behalf
if we seek to raise additional capital in the future.  Our inability to raise
additional capital may have a material adverse effect on our business.

 
 

--------------------------------------------------------------------------------

 

The Unit Shares and the Warrant Shares comprising part of the Units sold in the
Offering will be “restricted securities” and, as such, may not be sold except in
limited circumstances.
 
The Units offered in the Offering have not been registered under the Securities
Act or any state securities law.  As a result, the Unit Shares and the Warrant
Shares will be “restricted securities” under the Securities Act and they may not
be sold, transferred, pledged or otherwise disposed of unless they are
registered under the Securities Act and applicable state securities laws, except
in a transaction which, to our satisfaction and that of our counsel, is exempt
from such registration requirements.  Although we are required to register the
resale of the Unit Shares and Warrant Shares issued to the investors in the
Offering to enable the Unit Shares and Warrant Shares to be freely tradable, we
cannot assure that the SEC will declare the registration statement effective, or
that once declared effective, that the SEC will not take action to suspend such
effectiveness.  In addition, although the term of the Warrants is five years, we
are only required to keep the registration statement effective for a period of
one year, so it might not be effective at the time you exercise your Warrant.
 
In addition, Rule 144 promulgated under the Securities Act, which permits the
resale of the Unit Shares and the Warrant Shares, subject to various terms and
conditions, will generally not apply to our Common Stock until one year after we
cease to be a “shell company” under SEC regulations.  As a result, your ability
to sell the Unit Shares and the Warrant Shares will be limited.
 
If we are unable to register the resale of the Unit Shares and Warrant Shares in
a timely manner as required by the Registration Rights Agreement, we may have to
pay cash penalties in connection with such failure.  Our use of cash to pay such
penalties may limit our ability to use such cash for other business purposes,
which could have a material adverse effect on our business.
 
We have agreed, at our expense, to prepare and file a registration statement
with the SEC within seventy-five (75) calendar days after the final closing of
the Offering. We have also agreed to use our commercially reasonable efforts to
cause such registration statement to be declared effective by the SEC within one
hundred fifty (150) calendar days of filing with the SEC. The registration
statement will cover the resale of the Unit Shares and Warrant Shares. There are
many reasons, including some over which we have little or no control, which
could delay our filing of the registration statement beyond seventy-five (75)
days after the final closing of the Offering or which could prevent the
registration statement from being declared effective by the SEC, including
delays resulting from the SEC review process and comments raised by the SEC
during that process. In the event that the registration statement is not filed,
or we fail to use our commercially reasonable efforts to have it declared
effective within these timeframes, we may be required to pay cash penalties in
accordance with the terms of the Registration Rights Agreement.  As a result, we
may be required to divert cash from other business purposes to pay such cash
penalties, which could have a material adverse effect on our business.
 
If unknown pre-Merger liabilities should arise or known pre-Merger liabilities
are not paid according to our agreement with the transferee, we may be required
to divert our cash from other business purposes to discharge such liabilities,
which may have an adverse effect on our post-Merger business.
 
Although the Company will be transferring certain assets and liabilities of the
Company relating to our pre-Merger shell operations in connection with the
Merger, there can be no assurance that such transfer will release the Company of
all such liabilities.  If the transferee does not pay such liabilities or
unknown liabilities arise, we may be required to divert cash from other business
purposes to discharge such liabilities, which may have an adverse effect on our
post-Merger business.

 
 

--------------------------------------------------------------------------------

 

Risks Related to Our Common Stock
 
We do not expect to pay dividends on our Common Stock.
 
We have no plans to pay dividends on our Common Stock for the foreseeable
future.  We intend to retain future earnings to fund ongoing operations and
future capital requirements.  Because we do not plan to pay dividends on our
Common Stock, our stock may be less attractive to some investors, which could
adversely affect our stock price.
 
If we fail to maintain proper and effective internal controls, our ability to
produce accurate and timely financial statements could be impaired, which could
harm our operating results, our ability to operate our business and investors’
views of us.
 
Ensuring that we have adequate internal financial and accounting controls and
procedures in place so that we can produce accurate financial statements on a
timely basis is a costly and time-consuming effort that will need to be
evaluated frequently. Section 404 of the Sarbanes-Oxley Act requires public
companies to conduct an annual review and evaluation of their internal controls.
Our failure to maintain the effectiveness of our internal controls in accordance
with the requirements of the Sarbanes-Oxley Act could have a material adverse
effect on our business. We could lose investor confidence in the accuracy and
completeness of our financial reports, which could have an adverse effect on the
price of our Common Stock. In addition, if our efforts to comply with new or
changed laws, regulations, and standards differ from the activities intended by
regulatory or governing bodies due to ambiguities related to practice,
regulatory authorities may initiate legal proceedings against us and our
business may be harmed.
 
A trading market for our Common Stock may not develop or be sustained, and you
may not be able to resell your Unit Shares or Warrant Shares.
 
No trading market for our shares exists.  We cannot assure you that a market for
our Common Stock will develop in the foreseeable future or, if developed, that
it will be sustained.  As a result you may not be able to resell your Unit
Shares or Warrant Shares.
 
Our Common Stock will likely be considered a “penny stock,” which is likely to
limit its liquidity and make it more difficult for us to raise additional
capital in the future.
 
The market price of our Common Stock is, and will likely remain for the
foreseeable future, less than $5.00 per share, and therefore will be a “penny
stock” according to SEC rules, unless our Common Stock is listed on a national
securities exchange. The OTC Bulletin Board is not a national securities
exchange. Designation as a “penny stock” requires any broker or dealer selling
these securities to disclose certain information concerning the transaction,
obtain a written agreement from the purchaser and determine that the purchaser
is reasonably suitable to purchase the securities. These rules may restrict the
ability of brokers or dealers to sell our Common Stock and may affect the
ability of current holders of our Common Stock to sell their shares. Such rules
may also deter broker-dealers from recommending or selling the Common Stock,
which may further limit its liquidity. This may also make it more difficult for
us to raise additional capital in the future.

 
 

--------------------------------------------------------------------------------

 


Exhibit E


USE OF PROCEEDS


The net proceeds of the Offering, after deducting Offering expenses, are
expected to be $2,550,000 if the Minimum Offering Amount is sold and $4,250,000
if the Maximum Offering Amount is sold.  Because the Company has already closed
on and received the proceeds from $2,275,000 in the Rackwise Notes, which will
be converted into Units as part of this Offering, the cash proceeds the Company
will receive will be $275,000 if the Company sells the Minimum Offering Amount
and $1,975,000 if the Maximum Offering Amount is sold.


The following table sets forth the purposes for which we currently intend to use
the net proceeds of the Offering:



   
Minimum
Offering Amount
   
Maximum
Offering Amount
 
Implementation of investor relations program
  $ 22,500     $ 400,000  
Consulting fee to Navesink Capital Partners
  $ 125,000     $ 125,000  
Implementation of sales and marketing programs
  $ 753,346     $ 1,941,807  
Expansion of the Company’s products
  $ 519,807     $ 653,846  
General working capital
  $ 1,129,347     $ 1,129,347  
TOTAL
  $ 2,550,000 (1)   $ 4,250,000 (1)

--------------------------------------------------------------------------------

(1)
The $2,275,000 raised by the Company in the Rackwise Note Offering, which is
part of the proceeds of this Offering, has already been used by the Company and
is included in this total.



The foregoing allocation of proceeds is only an estimate and is subject to
material change, without notice to investors, if the Company determines that
such changes are necessary or advisable. Assuming that we sell the Maximum
Offering Amount within 30 days after the closing of the Merger, we believe that
the proceeds of the Offering combined with projected revenues will meet the
Company’s operating needs for the next 12 months.  If the Company sells less
than the Maximum Offering Amount, the Company will not be able to fully
implement its business plan without raising additional capital, and if the
Company only raises the Minimum Offering Amount, it will have to seek additional
capital to continue its operations.  The Company may also require additional
capital to take advantage of opportunities presented by major corporate partners
and the acquisition of advanced technologies.


Pending the proposed application of the net proceeds of this Offering, we intend
to invest such funds in interest-bearing accounts, money market funds,
short-term interest-bearing investments, short-term certificates of deposit,
United States Government obligations, and such other short-term investments that
the Company deem prudent.

 
 

--------------------------------------------------------------------------------

 


Exhibit F


VISUAL NETWORK DESIGN, INC.


SUMMARY FINANCIAL INFORMATION


The table below sets forth certain historical financial data for the fiscal
years ended December 31, 2009 and 2010.  As explained in more detail below, the
Company is not projecting its results for 2011 or any subsequent fiscal year.


HISTORICAL INC STMTS
                   
2009
   
2010
               
REVENUES
  $ 2,636,880     $ 2,803,080                    
GROSS MARGIN
  $ 2,540,510     $ 2,786,110         95 %     98 %
EXPENSES
  $ 4,815,710     $ 4,630,030                    
PRE TAX PROFIT (LOSS)
  $ (2,275,210 )   $ (1,843,900 )       (85 )%     (66 )%

 
Rackwise began its capital raising efforts during the second quarter of fiscal
2011.  At that time, it provided financial projections for 2011, 2012 and 2013
to prospective investors assuming that the capital raise would be completed by
the end of the second quarter of fiscal 2011 and that it would have the capital
to fully implement its business plan during such quarter.  Based on difficulties
Rackwise encountered in obtaining valuations and other tasks required to
complete the initial audit of its financial statements, the time period for the
capital raise was extended several times, and although Rackwise began to expand
its sales team with the proceeds of bridge loan closings, it was unable to fully
implement its business plan while continuing to bear the additional costs
associated with hiring additional personnel and taking other initial steps to
expand its operations.  As a result of these delays and the costs associated
with them, and the delay in the completion of this offering, the Company has
determined that some of its projections no longer appear to be achievable within
the projected time periods.  Thus, the Company is no longer providing
projections to investors and investors are advised that they should not rely on
any projections they may have previously received from the Company.

 
 

--------------------------------------------------------------------------------

 


Exhibit G


RACKWISE FINANCIAL INFORMATION

 
 

--------------------------------------------------------------------------------

 
